Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 are regard the embodiment in figure 5A-5C of Applicant’s claimed invention. Applicant’s claimed invention regards a method of modifying driving frequency of the display by utilizing a plurality of look-up tables. 
Claims 1 and 12 recite ‘wherein the second driving frequency is determined based on a selected flicker lookup table that is selected from among a plurality of flicker lookup tables based on the first driving frequency, wherein each of the plurality of flicker lookup tables stores candidates for the second driving frequency, which respectively correspond to grayscales of the first input image data that is driven at the first driving frequency”. Examiner conducted search and reviewed all the prior arts and search history from the parent application to find prior arts and that would teach the limitations discussed above. Followings are most relevant prior arts from the search.
Koura et al (PGPUB 2009/0023482 A1) – Koura teaches frame conversion using tables and different frequencies depending on input type as shown in Fig. 2b, but does not specifically teach all limitations required by claims 1 and 12.
Choi et al (PGPUB 2013/0038621 A1) – Choi teaches adjusting the display timing based on whether the input image is still image or moving image. However, Choi does not specifically teach look-up table limitations required by claims 1 and 12.
	Roh et al (USPAT, 10,096,302 B2) – Roh teaches adjusting frame synchronization based on frame number and LUT value as shown in Fig. 5. However, Roh does not specifically teach selecting one of the plurality of look-up tables to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.